UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-K x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2011 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 000-25927 MACATAWA BANK CORPORATION (Exact name of registrant as specified in its charter) MICHIGAN (State of other jurisdiction of incorporation or organization) 38-3391345 (I.R.S. Employer Identification No.) 10753 Macatawa Drive, Holland, Michigan49424 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (616) 820-1444 Securities registered pursuant to Section 12(b) of the Exchange Act: Title of each class Common Stock Name of each exchange on which registered The Nasdaq Stock Market Securities registered pursuant to Section 12(g) of the Exchange Act: None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. YesoNox Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Exchange Act.YesoNox Indicate by check mark whether the registrant:(1)has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.Yes xNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesxNoo Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained in this form and no disclosure will be contained, to the best of Registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendments to this Form 10-K.o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated file, or a non-accelerated filer.See definition of "accelerated filer and large accelerated filer" in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filero Smaller reporting companyx (Do not check if smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act).YesoNox The aggregate market value of the registrant's common stock held by non-affiliates of the registrant, as of June 30, 2011, was $69,561,481 based on the closing sale price of $2.77 as reported on the Nasdaq Stock Market.There were 27,082,823 outstanding shares of the Company's common stock as of February22, 2012. DOCUMENTS INCORPORATED BY REFERENCE:Portions of the Company's Proxy Statement for the Annual Meeting of Shareholders to be held May 8, 2012 are incorporated by reference into Part III of this report. MACATAWA BANK CORPORATION FORM 10-K ANNUAL REPORT TABLE OF CONTENTS PART 1 Page Item 1: Business 1 Item 1A: Risk Factors 17 Item 1B: Unresolved Staff Comments 25 Item 2: Properties 26 Item 3: Legal Proceedings 26 Item 4: Mine Safety Disclosures 26 PART II Item 5: Market for Registrant's Common Equity, RelatedStockholder Matters and Issuer Purchases of Equity Securities 27 Item 6: Selected Financial Data 28 Item 7: Management’s Discussion and Analysis of Results of Operations and Financial Condition 29 Item 7A: Quantitative and Qualitative Disclosures About Market Risk 48 Item 8: Financial Statements and Supplementary Data 49 Item 9: Changes in and Disagreements With Accountants on Accounting and Financial Disclosure 92 Item 9A: Controls and Procedures 92 Item 9B: Other Information 94 PART III Item 10: Directors, Executive Officers and Corporate Governance 94 Item 11: Executive Compensation 94 Item 12: Security Ownership of Certain Beneficial Ownersand Management and Related Stockholder Matters 94 Item 13: Certain Relationships and Related Transactions, and Director Independence 95 Item 14: Principal Accountant Fees and Services 95 PART IV Item 15: Exhibits and Financial Statement Schedules 95 SIGNATURES 99 Table of Contents Forward-Looking Statements This report contains forward-looking statements that are based on management's beliefs, assumptions, current expectations, estimates and projections about the financial services industry, the economy, and Macatawa Bank Corporation.Forward-looking statements are identifiable by words or phrases such as "outlook", "plan" or "strategy"; that an event or trend "may", "should", "will", "is likely", or is "probable" to occur or "continue", has "begun" or "is scheduled" or "on track" or that the Company or its management "anticipates", "believes", "estimates", "plans", "forecasts", "intends", "predicts", "projects", or "expects" a particular result, or is "committed", "confident", "encouraged", "optimistic" or has an "opinion" that an event will occur, or other words or phrases such as "ongoing", "future", "signs", "efforts", "ensure", "tend", "exploring", "appearing", "until", "near term", "going forward", "starting" and variations of such words and similar expressions.Such statements are based upon current beliefs and expectations and involve substantial risks and uncertainties which could cause actual results to differ materially from those expressed or implied by such forward-looking statements. These statements include, among others, statements related to trends in our credit quality metrics, future capital levels, future charge-off levels, future amounts of provision for loan losses, real estate valuation, future levels of non-performing assets and costs associated with administration and disposition of non-performing assets, the rate of asset dispositions, dividends, future growth and funding sources, future liquidity levels, future profitability levels, future trust service income levels, future FDIC assessment levels, the effects on earnings of changes in interest rates and the future level of other revenue sources. Management's determination of the provision and allowance for loan losses, the appropriate carrying value of intangible assets (including deferred tax assets) and other real estate owned, and the fair value of investment securities (including whether any impairment on any investment security is temporary or other-than-temporary and the amount of any impairment) involves judgments that are inherently forward-looking.All statements with references to future time periods are forward-looking.All of the information concerning interest rate sensitivity is forward-looking.Our ability to sell other real estate owned at its carrying value or at all, successfully implement new programs and initiatives, increase efficiencies, maintain our current level of deposits and other sources of funding, maintain liquidity, respond to declines in collateral values and credit quality, increase loan volume, maintain mortgage banking income, realize the benefit of our deferred tax assets, resume payment of dividends and improve profitability is not entirely within our control and is not assured. The future effect of changes in the real estate, financial and credit markets and the national and regional economy on the banking industry, generally, and Macatawa Bank Corporation, specifically, are also inherently uncertain.These statements are not guarantees of future performance and involve certain risks, uncertainties and assumptions ("risk factors") that are difficult to predict with regard to timing, extend, likelihood and degree of occurrence. Therefore, actual results and outcomes may materially differ from what may be expressed or forecasted in such forward-looking statements. Macatawa Bank Corporation does not undertake to update forward-looking statements to reflect the impact of circumstances or events that may arise after the date of the forward-looking statements. Risk factors include, but are not limited to, the risk factors described in "Item 1A - Risk Factors" of this report.These and other factors are representative of the risk factors that may emerge and could cause a difference between an ultimate actual outcome and a preceding forward-looking statement. Table of Contents PART I ITEM 1:Business. As used in this report, the terms "we," "us," "our” and “Company” mean Macatawa Bank Corporation and its subsidiaries, unless the context indicates another meaning.The term "Bank" means Macatawa Bank. Overview Macatawa Bank Corporation is a Michigan corporation and a registered bank holding company. Our business is concentrated in a single industry segment - commercial banking. Through our wholly-owned subsidiary, Macatawa Bank, we offer a full range of commercial and personal banking services, including checking, savings and certificates of deposit accounts, cash management, safe deposit boxes, trust services and commercial, mortgage and consumer loans through our twenty-six branch offices and a lending and operation service facility in Ottawa County, Kent County and northern Allegan County, Michigan. Other services we offer include ATMs, internet banking, telephone banking and debit cards. The Bank provides various brokerage services, including discount brokerage through Infinex, personal financial planning and consultation regarding mutual funds. At December 31, 2011, we had total assets of $1.51 billion, total loans of $1.07 billion, total deposits of $1.22 billion and shareholders’ equity of $94.4 million.We recognized net income of $5.8 million in 2011, a substantial improvement over the prior two years, and we experienced our seventh consecutive quarter of net income to end 2011. During 2011, 2010 and 2009, our interest income accounted for approximately 80%, 81% and 85%, respectively, of our operating revenues and our non-interest income accounted for approximately 20%, 19% and 15%, respectively, of our operating revenues. For additional information about our financial condition and results of operations, see our consolidated financial statements and related notes included in this report. In response to our losses during 2008, 2009 and the first quarter of 2010, our Board of Directors implemented additional corporate governance practices and disciplined business and banking principles, including more conservative lending principles.The focus of our management team turned from growth in our business to executing these disciplined business and banking procedures and policies designed to limit future losses, preserve capital and improve operational efficiencies.In addition, the Board of Directors added experienced members to provide further oversight and guidance.These and other efforts were reflected in our results of operations for 2011 and 2010 with lower levels of charge-offs and provision for loan losses, reductions in operating expenses and reduction in balance sheet totals resulting in improvement in our regulatory capital and liquidity ratios.We successfully completed our shareholder rights offering and public offering of common stock in June 2011 resulting in net proceeds of $20.3 million and contributed $10.0 million of the proceeds from the stock offering to the Bank retaining the remaining $10.3 million at the holding company.As of December 31, 2011, the Company’s and the Bank’s regulatory capital ratios were the highest they have been since December 31, 1999. Also within the past two years, much progress has been made at reducing our non-performing assets.The following table reflects period end balances of these non-performing assets as well as total loan delinquencies. (dollars in thousands) December 31, December 31, December 31, Non-performing loans $ $ $ Other repossessed assets 50 Other real estate owned Total non-performing assets $ $ $ Total loan delinquencies 30 days or greater past due $ $ $ Earnings have been severely impacted by high costs associated with administration and disposition of non-performing assets.These costs, including losses on repossessed and foreclosed properties, were $15.6 million and $15.4 million for the years ended December 31, 2011 and 2010, respectively.Going forward, as further reductions in non-performing assets are accomplished, we expect the costs associated with these assets to also decline thereby allowing for improved earnings in future periods. - 1 - Table of Contents Our earnings in 2011 were favorably impacted by negative provision for loan losses of $4.7 million.As discussed in detail later in Item 7 of this report under the heading "Allowance for Loan Losses", this was a result of the decline in our historical charge-off levels from prior years.We do not expect a similar level of negative provision for loan losses in 2012.The following table reflects the provision for loan losses for the past two years along with certain metrics that impact the determination of the level of the provision for loan losses. (Dollars in thousands) For The Year Ended December 31 Provision for loan losses $ ) $ Net charge-offs Net charge-offs to average loans % % Nonperforming loans to total loans % % Loans transferred to ORE to average loans % % Troubled debt restructurings (“TDRs”) to average loans % % The State of Michigan entered into a recession earlier than the rest of the country and has experienced heavy job loss as a result of the concentration the state has related to the automotive industry.Our market areas of Grand Rapids and Holland fared better than the state as a whole, but nevertheless the impact of our local economy on our results has been profound.The recession and job loss impacted housing values, commercial real estate values and consumer activity.Improvement has been evident during 2011, with the State of Michigan being identified in a Bloomberg Economic Evaluation of States as having the second fastest pace of recovery in the U.S., second only to North Dakota.The state’s unemployment rate at the end of 2011 was 9.3%, no longer the highest in the country and down dramatically from 15.2% in June 2009.The Holland area unemployment was 6.5%, and the Grand Rapids area unemployment was 6.5% at the end of 2011.Residential housing values and commercial real estate property values decreased significantly over the past few years, but have shown recent signs of stabilization, with some of our newer appraisals tending to reflect values at or above prior year values. It also appears that the housing market in our primary market area is beginning to show signs of stabilization.Based on U.S. Census data, housing building permits in the Grand Rapids-Wyoming metropolitan area were up approximately 7.65% in 2010 compared to 2009.In the Holland-Grand Haven metropolitan area, housing building permits were up approximately 9.21% in 2010 compared to 2009. Over the past two years, we have reduced our balance of loans outstanding, diversified our commercial loan portfolio, reduced concentrations to residential real estate developers and increased our consumer loan portfolio and residential mortgage activity as a percentage of overall production.This has included adding experienced residential mortgage lenders and pulling back on commercial loan production in some cases.Our loans to residential developers have decreased from $95.7 million at December 31, 2010 to $66.3 million at December 31, 2011.In addition, overall commercial real estate loans have decreased from $933.9 million at December 31, 2010 to $795.3 million at December 31, 2011. Consumer loans have decreased at a slower pace, totaling $275.7 million at December 31, 2011, compared to $283.3 million at December 31, 2010.With our improved financial condition and successful capital raise in 2011, we expect our focus will shift from shrinkage in our loan portfolio to stabilizing our loan balances and slight growth in certain portfolios in 2012. We have no material foreign loans, assets or activities. No material part of our business is dependent on a single customer or very few customers. Our headquarters and administrative offices are located at 10753 Macatawa Drive, Holland, Michigan 49424, and our telephone number is (616)820-1444.Our internet website address is www.macatawabank.com.We make available free of charge through this website our annual report on Form 10-K, our quarterly reports on Form 10-Q and our current reports on Form 8-K and amendments to those reports as soon as reasonably practicable after filing or furnishing such reports with the Securities and Exchange Commission.The information on our website address is not incorporated by reference into this report, and the information on the website is not part of this report. - 2 - Table of Contents Regulatory Developments Termination of Consent Order with the Bank and its Regulators On February 22, 2010, the Bank entered into a Consent Order with the Federal Deposit Insurance Corporation (“FDIC”) and the Michigan Office of Financial and Insurance Regulation ("OFIR"), the primary banking regulators of the Bank. The Bank agreed to the terms of the negotiated Consent Order without admitting or denying any charges of unsafe or unsound banking practices.The Consent Order imposed no fines or penalties on the Bank.As a result of the improvement in our financial condition and results of operations, our implementation of additional corporate governance practices and disciplined business and banking principles, and our compliance with the Consent Order, upon completion of the Bank’s 2011 joint examination by the FDIC and OFIR, the FDIC and OFIR terminated the Consent Order effective March 2, 2012. In connection with the termination of the Consent Order, the Bank reached an understanding with the regulators in the form of a memorandum of understanding (“MOU”), which maintains many of the controls and procedures put in place by the Bank in response to the Consent Order, including: maintenance of a Tier 1 Leverage Capital Ratio of at least 8%, formulating and submitting a written plan of action on each asset classified as Substandard in the Report of Examination (“ROE”), charge-off of all assets classified as “Loss” in the ROE, submission of a written Profit Plan, Board review of the adequacy of the allowance for loan and lease losses each quarter and the receipt of prior written consent of the FDIC and OFIR before the Bank declares or pays any dividends.The Bank was in compliance with each of these requirements as of the date of this report. Written Agreement with Macatawa Bank Corporation and its Regulator Macatawa Bank Corporation has formally entered into a Written Agreement with the Federal Reserve Bank of Chicago ("FRB") with an effective date of July 23, 2010.Among other things, the Written Agreement provides that Macatawa Bank Corporation: (i) must take appropriate steps to fully utilize its financial and managerial resources to serve as a source of strength to the Bank; (ii) may not declare or pay any dividends without prior FRB approval; (iii) may not take dividends or any other payment representing a reduction in capital from the Bank without prior FRB approval; (iv) may not make any distributions of interest, principal or other sums on subordinated debentures or trust preferred securities without prior FRB approval; (v) may not incur, increase or guarantee any debt without prior FRB approval; (vi) may not purchase or redeem any shares of its stock without prior FRB approval; (vii) must submit a written capital plan to the FRB within 60 days of the Written Agreement; and (viii) may not appoint any new director or senior executive officer, or change the responsibilities of any senior executive officer so that the officer would assume a different senior executive officer position, without prior regulatory approval.Macatawa Bank Corporation separately requested and received approval from the FRB to make its third and fourth quarter 2010 and all of its 2011 quarterly interest payments on its $1.65 million in outstanding subordinated debt. Each quarter Macatawa Bank Corporation intends to request approval from the FRB to make the next quarter's interest payment on its subordinated debt and is continuing to accrue the interest amounts due. - 3 - Table of Contents Deposit Gathering Activities Because the Bank was subject to the Consent Order at December 31, 2011, it could not be categorized as "well-capitalized," regardless of actual capital levels.As a result, at December 31, 2011 the Bank was subject to restrictions in its deposit gathering activities, including limitations on the interest rate paid for deposits and that it could not accept, renew or rollover any brokered deposit unless it had applied for and had been granted a waiver of this prohibition by the FDIC.As a result of the termination of the Consent Order, these restrictions will no longer be applicable to the Bank if it is otherwise categorized as “well capitalized.”We expect the Bank to be categorized as “well capitalized” at March 31, 2012.The Bank has not accepted or renewed brokered deposits since November of 2008 and the final brokered deposit was paid off at maturity in December 2011.The Bank expects to continue its focus on attracting and maintaining core deposits to achieve a non-core funding dependency ratio of below its peer group average. Products and Services Loan Portfolio We have historically offered a broad range of loan products to business customers, including commercial and industrial and commercial real estate loans, and to retail customers, including residential mortgage and consumer loans.Given current soft economic conditions and the provisions of the Consent Order, new commercial loan origination activity is significantly lower than it was when economic conditions were stronger.However, select, well-managed loan renewal activity for non-real estate loans is taking place.Following is a discussion of our various types of lending activities. Commercial and Industrial Loans Our commercial and industrial lending portfolio contains loans with a variety of purposes and security, including loans to finance operations and equipment. Generally, our commercial and industrial lending has been limited to borrowers headquartered, or doing business, in our primary market area.These credit relationships typically require the satisfaction of appropriate loan covenants and debt formulas, and generally require that the Bank be the primary depository bank of the business.These loan covenants and debt formulas are monitored through periodic, required reporting of accounts receivable aging schedules and financial statements, and in the case of larger business operations, reviews or audits by independent professional firms. Commercial and industrial loans typically are made on the basis of the borrower's ability to make repayment from the cash flow of the borrower's business.As a result, the availability of funds for the repayment of commercial business loans may be substantially dependent on the success of the business itself, as well as economic conditions.Further, the collateral securing the loans may depreciate over time, may be difficult to appraise and may fluctuate in value based on the success of the business. Commercial Real Estate Loans Because of the risks associated with this type of lending, combined with the sharp decline in demand for and resulting values of real estate in our market in recent years, we experienced a significant increase in non-performing loan levels during 2008 and 2009 and the first quarter of 2010 primarily associated with commercial real estate loans.The nonperforming loan balances are more fully discussed in Item 7 of this report under the heading "Loan Portfolio and Asset Quality" included in "Management's Discussion and Analysis of Results of Operations and Financial Condition." Our commercial real estate loans consist primarily of construction and development loans and multi-family and other non-residential real estate loans. - 4 - Table of Contents Construction and Development Loans.These consist of construction loans to commercial customers for the construction of their business facilities.They also include construction loans to builders and developers for the construction of one- to four-family residences and the development of one- to four-family lots, residential subdivisions, condominium developments and other commercial developments. This portfolio was particularly adversely affected by job losses, declines in real estate value, declines in home sale volumes, and declines in new home building.Declining real estate values resulted in sharp increases in losses, particularly in the land development and construction loan portfolios to residential developers.We curtailed this type of lending in 2008.During 2009, 2010 and 2011, we also made a significant effort to reduce exposure to residential land development and other construction and development loans.We have also established goals to further reduce this exposure in 2012. Multi-Family and Other Non-Residential Real Estate Loans.These are permanent loans secured by multi-family and other non-residential real estate and include loans secured by apartment buildings, condominiums, small office buildings, small business facilities, medical facilities and other non-residential building properties, substantially all of which are located within our primary market area. Multi-family and other non-residential real estate loans generally present a higher level of risk than loans secured by owner occupied one- to four-family residences.This greater risk is due to several factors, including the concentration of principal in a limited number of loans and borrowers, the effects of general economic conditions on income producing properties and the increased difficulty of evaluating and monitoring these types of loans.Furthermore, the repayment of these loans is typically dependent upon the successful operation of the related real estate project.For example, if leases are not obtained or renewed, or a bankruptcy court modifies a lease term, or a major tenant is unable to fulfill its lease obligations, cash flow from the project will be reduced.If cash flow from the project is reduced, the borrower's ability to repay the loan may be impaired. Retail Loans Our retail loans are loans to consumers and consist primarily of residential mortgage loans and consumer loans. Residential Mortgage Loans.We originate construction loans to individuals for the construction of their residences and owner-occupied residential mortgage loans, which are generally long-term with either fixed or adjustable interest rates.Our general policy is to sell the majority of our fixed rate residential mortgage loans in the secondary market due primarily to the interest rate risk associated with these loans. During 2010, we sold the majority of our loan originations in the secondary market to support our goal of shrinking the loan portfolio and preserving capital.We retained loans representing only approximately 10% of the dollar volume originated.During 2009, our ability to originate and sell mortgages was limited to some extent by disruptions in the secondary market and our loss of business relationships with certain companies that had historically purchased our mortgages.However, relationships were established with new investors in 2010 and 2011, allowing us to continue our historical practice of originating and selling most of our fixed rate mortgage loan volume.During 2011, in an effort to further diversify our loan concentrations, we increased our targeted retention of residential production, resulting in a $21.7 million increase in balances held in portfolio at December 31, 2011. Our borrowers generally qualify and are underwritten using industry standards for quality residential mortgage loans.We do not originate loans that are considered "sub-prime".Residential mortgage loan originations derive from a number of sources, including advertising, direct solicitation, real estate broker referrals, existing borrowers and depositors, builders and walk-in customers.Loan applications are accepted at most of our offices. The substantial majority of these loans are secured by one-to-four family properties in our market area. Consumer Loans.We originate a variety of different types of consumer loans, including automobile loans, home equity lines of credit and installment loans, home improvement loans, deposit account loans and other loans for household and personal purposes.We also originate home equity lines of credit utilizing the same underwriting standards as for home equity installment loans. Home equity lines of credit are revolving line of credit loans.The majority of our existing home equity line of credit portfolio has variable rates with floors and ceilings, interest only payments and a maximum maturity of ten years. The underwriting standards that we employ for consumer loans include a determination of the applicant's payment history on other debts and ability to meet existing obligations and payments on the proposed loan.Although creditworthiness of the applicant is of primary consideration, the underwriting process also includes a comparison of the value of the security, if any, in relation to the proposed loan amount.Consumer loans may entail greater credit risk than do residential mortgage loans, particularly in the case of consumer loans which are unsecured or are secured by rapidly depreciable assets, such as automobiles.In such cases, any repossessed collateral for a defaulted consumer loan may not provide an adequate source of repayment of the outstanding loan balance as a result of the greater likelihood of damage, loss or depreciation.In addition, consumer loan collections are dependent on the borrower's continuing financial stability, and are more likely to be affected by adverse personal circumstances.Furthermore, the application of various federal and state laws, including bankruptcy and insolvency laws, may limit the amount which can be recovered on such loans. - 5 - Table of Contents Loan Portfolio Composition The following table reflects the composition of our loan portfolio and the corresponding percentage of our total loans represented by each class of loans as of the dates indicated. (Dollars in thousands) December 31 Amount % of Total Loans Amount % of Total Loans Amount % of Total Loans Amount % of Total Loans Amount % of Total Loans Real estate - construction (1) $ 8% $ 11% $ 11% $ 13% $ 15% Real estate - mortgage 45% 44% 42% 39% 38% Commercial and industrial 21% 22% 24% 26% 26% Total Commercial 74% 77% 77% 78% 79% Residential mortgage 15% 11% 11% 11% 10% Consumer 11% 12% 12% 11% 11% Total loans $ 100% $ 100% $ 100% $ 100% $ 100% Less: Allowance for loan losses ) Total loans receivable, net $ Consists of construction and development loans. At December31, 2011, there was no concentration of loans exceeding 10% of total loans which were not otherwise disclosed as a category of loans in the table above. Maturities and Sensitivities of Loans to Changes in Interest Rates The following table shows the amount of total loans outstanding at December31, 2011 which, based on remaining scheduled repayments of principal, are due in the periods indicated. (Dollars in thousands) Maturing Within One Year After One, But Within Five Years After Five Years Total Real estate - construction (1) $ Real estate – mortgage Commercial and industrial Total Commercial Residential mortgage Consumer Total Loans $ Maturing or Repricing Loans above: With predetermined interest rates $ With floating or adjustable rates Total (excluding nonaccrual loans) $ Nonaccrual loans Total Loans $ Consists of construction and development loans. - 6 - Table of Contents Nonperforming Assets The following table shows the composition and amount of our nonperforming assets. December 31 (Dollars in thousands) Nonaccrual loans $ Loans 90 days or more delinquent and still accruing Total nonperforming loans (NPLs) Foreclosed assets Repossessed assets 50 Total nonperforming assets (NPAs) $ Accruing restructured loans (ARLs) (1) Total NPAs and ARLs $ NPLs to total loans % NPAs to total assets % Comprised of approximately $40.9 million and $12.1 million of commercial loans and $14.8 million and $13.3 million of residential mortgage loans at December 31, 2011 and 2010, respectively, whose terms have been restructured.Interest is being accrued on these loans under their restructured terms as they are less than 90 days past due. Interest income totaling $4.6 million was recorded in 2011 on loans that were on a non-accrual status or classified as restructured as of December31, 2011.Additional interest income of $921,000 would have been recorded during 2011 on these loans had they been current in accordance with their original terms.More information about the elevated levels of nonperforming loan balances in 2011 and 2010 and our policy for placing loans on non-accrual status may be found in Item 7 of this report under the heading "Loan Portfolio and Asset Quality" included in "Management's Discussion and Analysis of Results of Operations and Financial Condition." Loans at December 31, 2011 that were classified as substandard or worse per our internal risk rating system not included in the nonperforming assets table above that would cause management to have serious doubts as to the ability of such borrowers to comply with the present loan repayment terms are discussed in Item 7 of this report under the heading "Loan Portfolio and Asset Quality" included in "Management's Discussion and Analysis of Results of Operations and Financial Condition."At December31, 2011, there were no other interest-bearing assets that would be required to be disclosed under Industry Guide 3, Item III, C. 1. or 2. if such assets were loans. - 7 - Table of Contents Loan Loss Experience The following is a summary of our loan balances at the end of each period and the daily average balances of these loans.It also includes changes in the allowance for loan losses arising from loans charged-off and recoveries on loans previously charged-off, and additions to the allowance which we have expensed. December 31 (Dollars in thousands) Loans: Average daily balance of loans for the year $ Amount of loans outstanding at end of period Allowance for loan losses: Balance at beginning of year $ Addition/(Reduction) to allowance charged to operations (4,700 ) Loans charged-off: Real estate – construction (1) (3,014 ) (9,768 ) (29,237 ) (15,754 ) (457 ) Real estate – mortgage (7,704 ) (11,499 ) (17,952 ) (11,005 ) (2,084 ) Commercial and industrial (3,198 ) (7,400 ) (10,632 ) (5,651 ) (2,524 ) Total Commercial (13,916 ) (28,667 ) (57,821 ) (32,410 ) (5,065 ) Residential mortgage (1,559 ) (1,364 ) (613 ) (223 ) (139 ) Consumer (976 ) (1,806 ) (1,508 ) (684 ) (716 ) Total charge-offs (16,451 ) (31,837 ) (59,942 ) (33,317 ) (5,920 ) Recoveries: Real estate - construction (1) 7 Real estate - mortgage 8 5 Commercial and industrial Total Commercial Residential mortgage 39 13 28 2 Consumer 95 43 28 68 Total recoveries Net charge-offs (11,085 ) (29,657 ) (57,979 ) (32,595 ) (5,587 ) Balance at end of year $ Ratios: Net charge-offs to average loans outstanding % Allowance for loan losses to loans outstanding at year end % Allowance for loan losses to nonperforming loans at year end % Consists of construction and development loans. Additional information about our allowance for loan losses, including the factors which influenced management’s judgment in determining the amount of the additions to the allowance charged to operating expense, may be found in Item 7 of this report under the heading "Allowance for Loan Losses" in "Management's Discussion and Analysis of Results of Operations and Financial Condition." - 8 - Table of Contents Allocation of the Allowance for Loan Losses The following table shows the allocation of the allowance for loan loss at the dates indicated to the extent specific allocations have been determined relative to particular loans. (Dollars in thousands) December 31 Allowance Amount % of Each Category to Total Loans Allowance Amount % of Each Category to Total Loans Allowance Amount % of Each Category to Total Loans Allowance Amount % of Each Category to Total Loans Allowance Amount % of Each Category to Total Loans Commercial and commercial real estate $ 74
